191 F.2d 402
FEDERAL NATIONAL BANK OF SHAWNEE, OKLAHOMA,v.COMMISSIONER OF INTERNAL REVENUE.COMMISSIONER OF INTERNAL REVENUEv.FEDERAL NATIONAL BANK OF SHAWNEE, OKLAHOMA.
No. 4326.
No. 4327.
United States Court of Appeals Tenth Circuit.
August 31, 1951.

Petition and cross-petition to review the decision of the Tax Court of the United States.
John E. Marshall, Oklahoma City, Okl., for Federal Nat. Bank of Shawnee, Okl.
Theron L. Caudle, Asst. Atty. Gen., and Ellis N. Slack, Sp. Asst. to Atty. Gen., Department of Justice, for Commissioner of Internal Revenue.
Before PHILLIPS, Chief Judge, and KNOUS, District Judge.
PER CURIAM.


1
Petition and cross-petition dismissed August 31, 1951, per stipulation. 16 T.C. 54.